DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 
Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-4, 7-11 and 13-15 filed on September 14, 2022 have been fully considered but the arguments are rendered moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 7-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowakowski et al. (Pub. No. US 2020/0074735 A1) in view of Seymour (Pub. No. US 20160277601 A1) and Lin et al. (Pub. No. US 2014/0341434 A1). 
Regarding claim 1, Nowakowski discloses a method for providing visual information about at least part of an environment on a display device,  the method comprising : detecting a first vehicle travelling ahead  by at least one sensor device (FIGS. 1-2, ¶¶0029,0047: the following vehicle may detect the lead vehicle camera availability…readings from the LIDAR and/or RADAR detectors abroad the following vehicle may be used to select and confirm that a vehicle hypothesized to be the lead vehicle is indeed directly in front of the following vehicle); requesting the visual information about the at least part of the environment, the view onto which is at least in part concealed by the first vehicle,  from a communication unit ( ¶0030: At a step 306, the following vehicle may request for a transmission of the lead vehicle's video stream, and the lead vehicle may transmit the requested video stream…This may be a request sent from the telematics and GPS ECU of the following vehicle to the telematics and GPS ECU of the lead vehicle. ¶0025: Cameras 204 aboard the lead vehicle 202 may provide a “see-through” view to the driver of the following vehicle 222, so that objects in front of the vehicle that would otherwise be occluded from view can become visible.); in case of an availability of the requested visual information,  receiving the visual information  from the communication unit (¶0030: When the following vehicle determines that it is indeed following a lead vehicle with an available camera, the following vehicle may send a request for the video stream of the lead vehicle…The following vehicle may receive the lead vehicle's video stream); capturing at least one image  a certain part of the environment including at least part of the first vehicle (FIG. 1, ¶0022: an image captured from a camera aboard the following vehicle); and displaying (¶0021: The mixed-reality image 106 can be presented on a display mounted in the dashboard of the following vehicle, integrated into the windshield of the following vehicle, implemented as a “heads-up” display of the following vehicle, etc.) the at least one image the certain part of the environment and the received visual information  embedded in the at least one image on the display device (¶0022: the mixed-reality image 106 may include a see-through region 108. ¶¶0030-0031:The following vehicle may receive the lead vehicle's video stream…the lead vehicle and following vehicle video streams are merged to form the “see-through” video stream);  wherein, when it is determined that at least one object different from the first vehicle is present in the certain part of the environment, the displaying of the visual information is modified so that the at least one object is clearly visible for a driver (¶0056:If an object is detected or new object has moved into the space between the vehicles, the process proceeds to step 614 to automatically disable see-through functionality); wherein the visual information is provided in form of at least part of a first video stream captured by a first device which is associated with the first vehicle (¶0024: Lead vehicle 202 may be equipped with various devices including one or more cameras 204), comprising a first mobile communication device  within the first vehicle (¶0026: Connectivity between the lead vehicle 202 and the following vehicle 222 may be provided by telematics and GPS ECU 208 aboard the lead vehicle 202…); wherein the at least one sensor device, the communication unit, the display device are provided as part of a second mobile communication device…associated with a second vehicle trailing the first vehicle (See FIG. 2, LIDAR and/or RADAR detectors 226, cameras 224, display 228, telematics and GPS ECU 232 associated with the following vehicle 222), and wherein the visual information is transmitted from the first device to a central data processing unit via a cloud server, and is transmitted from the central data processing unit to the second mobile communication device via the cloud server (¶0030: the following vehicle may request for a transmission of the lead vehicle's video stream, and the lead vehicle may transmit the requested video stream…the following vehicle sends a cloud-based video request to a registry, e.g., a server. .. In response, the lead vehicle may transmit the requested video stream to the following vehicle), and capturing, with the (¶0068: FIGS. 8A, 8B, 8C, and 8D illustrate the presentation of object(s) located between a lead vehicle and a following vehicle…object(s) 804 as captured by the camera aboard the following vehicle).
Nowakowski discloses an image captured from a camera aboard the lead vehicle (¶0020, 0022, Figs. 1, 2, e.g., pedestrian 104), and therefore teaches the limitation capturing, with the first vehicle (lead vehicle), sensor data corresponding to the certain part of the environment that contains the at least one object (pedestrian 104). Nowakowski, however, is silent regarding capturing, with the first vehicle, sensor data corresponding to the certain part of the environment that contains the at least one object, and 2Application No. 17/292,848Docket No.: 17275-327001After Final Office Action of June 15, 2022 wherein the at least one object is disposed between the first vehicle and the second vehicle. Furthermore, Nowakowski does not explicitly disclose a second mobile communication device comprising a smartphone associated with a second vehicle trailing the first vehicle.
Seymour discloses capturing, with the first vehicle (Figs. 1, 4, ¶0010: first vehicle 102), sensor data corresponding to the certain part of the environment that contains the at least one object, and 2Application No. 17/292,848Docket No.: 17275-327001After Final Office Action of June 15, 2022 wherein the at least one object is disposed between the first vehicle and the second vehicle (Figs. 1, 4, a camera 109, 404,  ¶0010, 0020: capturing images of objects that are behind the first vehicle 102).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nowakowski by utilizing, capturing, with the first vehicle, sensor data corresponding to the certain part of the environment that contains the at least one object, and 2Application No. 17/292,848Docket No.: 17275-327001After Final Office Action of June 15, 2022 wherein the at least one object is disposed between the first vehicle and the second vehicle, as taught by Seymour, for providing an information sharing mechanism between vehicles regarding the view area around the vehicles (Seymour: ¶0002).
Lin discloses a second mobile communication device comprising a  smartphone associated with a second vehicle trailing the first vehicle (FIGS. 2, 3, ¶0033: the embodiment may be installed to any single-core or multi-core device, such as an embedded system including a smart phone, or an automobile computer, which has computation capabilities and is capable of executing one or more programmed instructions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nowakowski in view of Seymour to include a second mobile communication device comprising a  smartphone associated with a second vehicle trailing the first vehicle as taught by Lin to perform transparentization of images for a vehicle using a smart phone (Lin: ¶0031-0033). 

Regarding claim 2, Nowakowski in view of Seymour and Lin discloses the method according to claim 1. Additionally, Nowakowski teaches wherein,  when it is determined that the at least one object  different from the first vehicle  is present in the certain part of the environment, the displaying of the visual information is modified by interrupting the displaying of the received visual information (¶0056:If an object is detected or new object has moved into the space between the vehicles, the process proceeds to step 614 to automatically disable see-through functionality).

Regarding claim 3, Nowakowski in view of Seymour and Lin discloses the method according to claim 1. Additionally, Nowakowski teaches 38448662Preliminary Amendmentwherein the displaying of the visual information  is only modified at least under the condition that the at least one object  is classified as being associated with a person (¶0056:If an object [e.g., a pedestrian] is detected or new object has moved into the space between the vehicles, the process proceeds to step 614 to automatically disable see-through functionality). 

Regarding claim 4, Nowakowski in view of Seymour  and Lin discloses the method according to claim 1. Additionally, Nowakowski teaches wherein the displaying of the visual information  is only modified when the at least one object is detected at a position between the first vehicle and the second vehicle (¶0056: If an object [e.g., a pedestrian] is detected or new object has moved into the space between the vehicles, the process proceeds to step 614 to automatically disable see-through functionality).  

Regarding claim 7, Nowakowski in view of Seymour and Lin discloses the method according to claim 1. Additionally, Nowakowski teaches wherein the at least one image of the environment  including at least part of the first vehicle is provided in a form of a second video stream (FIG. 1, ¶¶0022,0025: an image captured from a camera aboard the following vehicle) by the at least one sensor device (¶0024: Following vehicle 222 may be equipped with various devices including one or more cameras 224).  

Regarding claim 8, Nowakowski in view of Seymour and Lin discloses the method according to claim 1. Additionally, Nowakowski teaches wherein in the at least one image an area representing the first vehicle  is determined and the visual information is displayed at the determined area in the at least one image (¶0022: the mixed-reality image 106 may be formed by emphasizing an occluded portion of the image captured by the camera aboard the following vehicle…The occluded portion of the image captured by the camera aboard the following vehicle may be a portion of the image that corresponds to occlusion by the lead vehicle. For example, the occluded portion may be defined as the area in the image occupied by the lead vehicle (or a part of such an area)).

Regarding claim 9, Nowakowski in view of Seymour and  Lin discloses the method according to claim 1. Additionally, Nowakowski teaches wherein the at least one object  is detected on the basis of an analysis of the at least one image of the certain part of the environment, by the second mobile communication device (¶0071: Computing resources aboard the following vehicle (e.g., Video ECU 230 in FIG. 2, processing units 910 in FIG. 9, discussed later, etc.) may be utilized to process sensor and image information to detect object(s) 804).

Regarding claim 10, Nowakowski in view of Seymour and  Lin discloses the method according to claim 1. Additionally, Nowakowski teaches wherein the at least one object  is detected by at least one sensor  of the second vehicle (FIG. 2, ¶0056: At a step 610, a check is performed to determine whether an object may have come between the lead vehicle and the following vehicle… the following vehicle may monitor the space between the lead vehicle and the following vehicle, e.g., by using sensors such as camera(s), LIDAR, and/or RADAR detectors. If an object is detected or new object has moved into the space between the vehicles ) with which the second mobile communication device  is associated, and an information of the detection of the at least one object is communicated from the second vehicle to the second mobile communication device ( ¶0056: If an object is detected or new object has moved into the space between the vehicles, the process proceeds to step 614 to automatically disable see-through functionality to improve safety). 

Regarding claim 11, Nowakowski in view of Seymour and Lin discloses the method according to claim 1. Additionally, Nowakowski teaches wherein the at least one object  is detected by at least one sensor  of the first vehicle (¶0025: Cameras 204 aboard the lead vehicle 202 may provide a “see-through” view to the driver of the following vehicle 222, so that objects in front of the vehicle that would otherwise be occluded from view can become visible), and an information of the detection of the at least one object is communicated from the first vehicle  to the second vehicle (¶¶0026: the images provided by the lead vehicle 202 may be forwarded over a vehicle-to-vehicle (V2V) communications link established between telematics and GPU ECUs 208 and 232. )  and/or to the second mobile communication device via a central data processing unit  (¶0030: the following vehicle may request for a transmission of the lead vehicle's video stream, and the lead vehicle may transmit the requested video stream… In one embodiment, the following vehicle sends V2V-based video request directly to the lead vehicle. This may be a request sent from the telematics and GPS ECU of the following vehicle to the telematics and GPS ECU of the lead vehicle. In another embodiment, the following vehicle sends a cloud-based video request to a registry, e.g., a server).

Regarding claims 13 and 14, claims 13 and 14 are drawn to a program code stored in a non-transitory computer readable medium claim and a method claim recite limitations analogues to claim 1.  Thus, claims 13 and 14 are rejected due to similar reasons set forth above with respect to claim 1. 

Regarding claim 15, Nowakowski in view of Seymour and Lin discloses the a communication system comprising: at least one mobile communication device according to claim 14.  Nowakowski  further discloses a central data processing unit (FIG. 2, video ECU 206 ), wherein the central data processing unit is configured to transmit upon request the visual information to the at least one mobile communication device (¶0030: the following vehicle may request for a transmission of the lead vehicle's video stream, and the lead vehicle may transmit the requested video stream…. making the request for the lead vehicle video stream and receiving the video stream may be performed by an ECU, e.g., a video ECU and/or a telematics and GPS ECU, aboard the following vehicle), wherein the at least one mobile communication device is configured to determine that at least one object different from the first vehicle is present in the certain part of the environment based on an information received from the central data processing unit ( ¶0056: At a step 610, a check is performed to determine whether an object may have come between the lead vehicle and the following vehicle. ¶0062: steps 602 through steps 616 may be performed by an ECU, e.g., a video ECU and/or a telematics and GPS ECU, aboard the following vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488